

116 SRES 663 IS: Supporting mask-wearing as an important measure to limit the spread of the Coronavirus Disease 2019 (COVID–19).
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 663IN THE SENATE OF THE UNITED STATESJuly 29, 2020Mr. Toomey (for himself and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting mask-wearing as an important measure to limit the spread of the Coronavirus Disease 2019 (COVID–19).Whereas the Centers for Disease Control and Prevention believes that the spread of the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) occurs primarily through respiratory droplets;Whereas research shows that shedding of the virus that causes COVID–19 can occur 2 to 3 days before the onset of symptoms;Whereas research conducted long before the COVID–19 pandemic has shown the utility of wearing masks in providing protection against the transmission of respiratory infections;Whereas various types of cloth masks, including masks made of cotton, gauze, and other fabrics, reduced infection rates among health care workers and others during the Spanish Flu pandemic of 1918 and the Manchurian plague of 1920 through 1921, and were used by health care workers and others to protect against tuberculosis in the 1930s and 1940s; Whereas a study published on July 9, 2008, that tested the efficacy of homemade face masks in reducing respiratory infections among the general population concluded that any type of general-use mask is likely to decrease viral exposure and infection risk on a population level;Whereas a study published on May 22, 2013, that attempted to test the protective value of homemade masks compared to commercial masks in an influenza pandemic concluded that homemade masks would be better than no facial protection at all;Whereas, on April 3, 2020, the Centers for Disease Control and Prevention recommended that the people of the United States wear nonmedical, cloth masks in public places;Whereas the Centers for Disease Control and Prevention has found that cloth face coverings fashioned from household items can substantially reduce the dispersion of exhaled droplets and provide acceptable breathability;Whereas a survey conducted by the Centers for Disease Control and Prevention from May 11 through May 13, 2020, found that 76 percent of adults support mask-wearing outside of the home;Whereas a study published by the Centers for Disease Control and Prevention on July 17, 2020, found no secondary cases of COVID–19 in 139 mask-wearing clients of 2 symptomatic mask-wearing hair stylists with confirmed cases of COVID–19;Whereas the benefit of each additional cloth mask worn by members of the public has been estimated to be between $3,000 and $6,000 due to the ability of masks to slow COVID–19 transmission and, as a result, to decrease mortality relating to the virus that causes COVID–19; andWhereas a study published in BMJ found that mask-wearing by both infected individuals and the contacts of those individuals to be 79 percent effective in reducing COVID–19 transmission: Now, therefore, be itThat the Senate—(1)recognizes the importance of mask-wearing in limiting the transmission of the Coronavirus Disease 2019 (referred to in this resolution as COVID–19);(2)recognizes that medical-grade masks should be reserved for use in health care settings and among vulnerable populations throughout the COVID–19 pandemic;(3)recognizes that mask-wearing should be coupled with other measures recommended by the Centers for Disease Control and Prevention and State and local public health agencies, including frequent handwashing and physical distancing, to further reduce the risk of COVID–19 transmission; and(4)encourages the people of the United States to wear masks in indoor public places, in accordance with the guidelines established by the Centers for Disease Control and Prevention, at times when physical distancing is not allowable to protect against unknown transmission of COVID–19.